91 S.E.2d 671 (1956)
243 N.C. 627
Watson E. BYRD and Pauline G. Byrd, trading as Town'n County Cleaners
v.
James Dewey HAMPTON and Federal Insurance Company.
No. 90.
Supreme Court of North Carolina.
February 29, 1956.
*672 Cogburn & Cogburn, Canton, for plaintiff-appellees.
Williams & Williams, Asheville, for defendant Hampton.
Meekins, Packer & Roberts, Asheville, for defendant Federal Insurance Company.
PER CURIAM.
There were, as stated, a number of interlocutory rulings made during the progress of the trial. However, no final judgment was entered from which an appeal could be prosecuted, and the court, in the exercise of its discretion, set the verdict aside. Roberts v. Hill, 240 N.C. 373, 82 S.E.2d 373. Hence the record as it now appears before us contains no final judgment from which appeal will lie. In view of this condition of the record, it is necessary to vacate, without prejudice, all interlocutory rulings made during the progress of the trial, and to remand the cause for a trial de novo as to all parties and as to all questions raised by the pleadings. It is so ordered.
Venire de novo.